Exhibit 10.29(b)

Contract Number BJ003677.357

SUPPLEMENTAL AGREEMENT TO THE
PRC TECHNOLOGY LICENSE AGREEMENT (AMENDED)

BETWEEN

    (1) PRICESMART, INC. a corporation organized and existing under the laws of
the State of Delaware, United States of America (USA), with a principal office
and place of business at 4649 Morena Blvd., San Diego, CA 92117, USA (Licensor);
    (2) NOVONT HOLDINGS CO., LTD., a limited liability company, organized and
existing under the laws of the People's Republic of China (PRC), with its
registered address at Xuhai Building, Room 601, No. 86 Haidian Road, Haidian
District, Beijing, PRC (Licensee);     (3) NOVONT, INC. dba TIMESTONE
INTERNATIONAL GROUP, a corporation organized and existing under the laws of the
State of California, USA, with its registered address at 444 South Flower St.,
Los Angeles, CA 90071;     (4) CHENG CHENG IMPORT-EXPORT CO., LTD., a company
organized and existing under the laws of the PRC possessing valid foreign trade
rights, with its registered address at No. 18 Xueqing Road, Haidian District,
Beijing, PRC, as agent on behalf of Licensee for the importation of the relevant
technology and goods under this Agreement.     WHEREAS, the above-mentioned
parties (the Parties) signed a “PRC Technology License Agreement (Amended)” (the
Agreement) on 28 February 2001; and     WHEREAS, the Parties wish to clarify
certain questions regarding the Agreement;     THEREFORE, the Parties hereby
agree as follows:     1. The Parties agree to delete Articles 5.5, 15.2 and 16
of the original Agreement.     2. The Parties agree to add the following
provisions to Article 5.6:       The Parties shall comply with the “Agreement
between the Government of the United States of America and the Government of the
People’s Republic of China for the Avoidance of Double Taxation and the
Prevention of Tax Evasion with Respect to Taxes on Income”. As Licensor is the
ultimate payor of taxes on the income obtained by it in the PRC, Licensor agrees
that Licensee will withhold taxes and fees payable in accordance with PRC law
from the payments which Licensee is to make to Licensor and provide to Licensor
official receipts for all such taxes and fees.

 

3. The Parties agree to add the following provisions to Article 6.4:       All
taxes in connection with the execution of this Agreement levied on the Licensee
shall be borne by the Licensee. All taxes arising outside of the PRC in
connection with the execution of this Agreement, shall be borne by the Licensor.
     4. This Supplemental Agreement is supplemental to the Agreement and
incorporates by reference Article 13 (Arbitration), Article 14.8 (Applicable
Law) and Article 14.9 (Language).     IN WITNESS WHEREOF, the parties, having
full power and authority to enter into this Agreement, have executed this
Agreement on ____June 2001.    

LICENSEE NOVONT HOLDINGS CO., LTD.       By: /S/ (SIGNATURE ILLEGIBLE)
             (Print Name and Title)      

Xuhai Building, Room 601
No. 86 Haidian Road,
Haidian District,
Beijing, PRC
Fax Number: __________________________

    LICENSOR PRICESMART, INC.       By /S/ ROBERT M. GANS
Robert M. Gans, Executive Vice President
                                (Print Name and Title)       4649 Morena Blvd.
San Diego, CA 92117
Fax Number: 858-581-4707     US LICENSEE NOVONT, INC., DBA TIMESTONE
INTERNATIONAL GROUP       By: /S/ (SIGNATURE ILLEGIBLE)
             (Print Name and Title)       444 South Flower Street
Los Angeles, CA 90071
Fax Number:     IMPORT AGENT CHENG CHENG IMPORT-EXPORT CO., LTD.       By: /S/
(SIGNATURE ILLEGIBLE)
             (Print Name and Title)       No. 18 Xueqing Road,
Haidian District
Beijing, PRC
Fax Number: